Citation Nr: 0922960	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran has verified active military service from 
December 1972 to April 1983.  He retired from the military 
and separation documents indicate 10 years 3 months and 2 
days of active service prior to December 14, 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO denied 
service connection for Parkinson's disease.  In March 2005, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2006.

After certification of this appeal to the Board, the Veteran 
submitted a power-of-attorney in favor of Disabled American 
Veterans with regard to the claim on appeal.  He was 
previously represented by a different service organization.  
In May 2009, a Deputy Vice Chairman of the Board granted a 
motion to change representation, pursuant to 38 C.F.R. 
§ 20.1304(b) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  No Parkinson's disease (or, paralysis agitans) was shown 
in service or for many years thereafter, and the medical 
evidence on the question of whether there exists a medical 
nexus between the Veteran's current Parkinson's disease and 
service weighs against the claim.





CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
September 2004 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the March 2004 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The Board notes that a July 2007 post-rating letter provided 
the Veteran notice regarding VA's assignment of disability 
ratings and effective dates-in the event service connection 
is granted-as well as the type of evidence that impacts 
these determinations.  However, the timing of this notice-
after the last adjudication of the claim-is not shown to 
prejudice the Veteran.  Because the Board herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a November 2005 
VA contract examination.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as paralysis agitans (Parkinson's disease), 
which develop to a compensable degree (30 percent for 
paralysis agitans) within a prescribed period after discharge 
from service (one year for paralysis agitans), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Also, while the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  38 C.F.R. § 3.307(c).  

The evidence of record clearly establishes that the Veteran 
currently has Parkinson's disease, as reflected, for example, 
in a February 2001 private treatment record.  However, the 
record simply fails to establish that his Parkinson's disease 
is medically related to any incident of service.

The Veteran has asserted that he has Parkinson's disease 
either as a result of multiple head traumas during service or 
as a result of exposure to various agents during service, 
such as Agent Orange (an herbicide), lead based paints, 
asbestos and welding fumes.  He has also noted in-service 
exposure to radiation.  

At the outset, the Board notes that Parkinson's disease is 
not a disease associated by VA with exposure to asbestos.  
See M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  The Board also notes that, 
while there are certain diseases that VA presumes are related 
to exposure to herbicides and radiation (see 38 C.F.R. 
§§ 3.307, 3.309 (d) and (e), 3.311 (2008)); however, 
Parkinson's disease is not one of these diseases.  As such, 
further discussion of the identified legal authority is 
unnecessary.  Regardless of the specific theory of 
entitlement, however, VA must still consider the Veteran's 
claim on a direct basis.  See, e.g., Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

Parkinson's disease was not shown during the Veteran's 
service, although lacerations and bumps on the head were 
shown.  For example, service treatment records reflect that 
the Veteran bumped his head on a hatch in 1966 and bumped his 
head on valves in 1972 and 1981.  A whiplash injury from a 
motor vehicle accident in 1965 is also noted.  Radiation 
exposure (02.176 rems (roentgen-equivalent-man)) is shown and 
the Veteran served aboard ship, where he could have been 
exposed to asbestos.  The Veteran was involved in sea borne 
operations near the Republic of Vietnam during the Vietnam 
era; however, service in the Republic of Vietnam and exposure 
to herbicides is not shown.  Parkinson's disease is not shown 
manifest during service or to a compensable degree within one 
year after the Veteran's separation from service.  

Moreover, Parkinson's disease is not medically documented 
until February 2001.  A September 2002 letter written from 
one of the Veteran's private physicians to another indicates 
that the Veteran began shaking about one year prior to that 
letter.  

In May 2005, one of the Veteran's private physicians wrote a 
letter entitled "NEXUS STATEMENT".  The letter notes the 
Veteran's belief that he was exposed to Agent Orange, 
radiation, liquid mercury, and lead.  Also noted are three 
episodes of head-injury, which are not described in detail.  
The physician states that "[w]hile the exact etiology of 
[the Veteran's] Parkinson's Disease is difficult to pinpoint, 
on the Veteran's Memorial Day, I decided to write this letter 
in support of [the Veteran's] claim for service connection 
for Parkinson [d]isease, possibly related to any of the above 
referenced brain involvement."  

The Veteran was afforded a VA contract examination in 
November 2005.  The examiner noted the Veteran's statement 
that during service he was hit in the head multiple times, 
and was also exposed to asbestos, mercury, Agent Orange, 
lead, radiation and lead paint.  The examiner reviewed the 
medical records and described the relevant medical history, 
including that the Veteran started noticing symptoms in 2001.  
A physical examination was performed.  The examiner opined 
that it is highly unlikely that the head trauma, lead 
exposure, radiation exposure, welding fume exposure, chemical 
cleaner exposure and asbestos exposure contributed to the 
Veteran's Parkinson's syndrome.  He explained that 
Parkinson's caused by recurrent head trauma and toxins is 
very rare according to a cited medical article.  In an 
addendum to that examination, the examiner clarified that it 
is his opinion that the Veteran's Parkinson's disease is not 
due to head trauma, lead exposure, radiation exposure, 
welding fume exposure, chemical cleaner exposure and asbestos 
exposure. 

Also of record is a February 2006 letter written by another 
private physician.  Attached to this letter is a medical 
article about trauma and Parkinson's disease.  The author of 
the article concluded, as follows:

Parkinson's syndrome can occur rarely as a direct 
result of cumulative head trauma such as occurs in 
contact sports; this differs clinically and 
pathological from Parkinson's disease.  Cases of a 
relatively pure Parkinson's syndrome may occur 
exceptionally rarely after acute head trauma or 
penetrating brain injures whereas an isolated mid-
brain tremor sometimes responsive to l-dopa therapy 
is a more common occurrence.  It remains unclear 
whether peripheral injuries or head trauma may be 
one of several aetiological factors in the 
pathogenesis of Parkinson's disease.

In his letter, the private physician noted the Veteran's 
medical history as well as the Veteran's reports of head 
trauma, toxin exposures and radiation exposures.  After 
review of the Veteran's service treatment records, the 
physician stated that documentation of head trauma is lacking 
in the record.  He did describe the Veteran hitting his head 
on a valve, but that there was no mention of immediate 
neurologic injury.  The physician also described other in-
service incidents.  He noted that the medical article 
attached to the letter (described above) indicates onset of 
parkinsonism very shortly after the head trauma.  

According to the physician, parkinsonism brought on by 
multiple head injuries and with significant delay, generally 
several years after the trauma, is considered part of the 
"punch drunk syndrome".  The physician stated that the 
level of trauma associated with that disorder still appears 
to be greater than that experienced by the Veteran, although 
he could not say for certain as there was no documentation of 
the level of the Veteran's injuries.  He did state that by 
the Veteran's report, the bulk of the head traumas were 
relatively minor, with only one episode causing loss of 
consciousness.  The physician concluded by stating that it is 
possible that the Veteran's Parkinson's disease is directly 
related to trauma incurred during his term of military 
service.  

As indicated, the record includes conflicting medical 
opinions addressing the question of whether there exists a 
relationship possibility between the Veteran's service and 
the current Parkinson's disease, including the May 2005 
letter, the November 2005 VA contract examination report and 
addendum, and the February 2006 letter. 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
However, the Board notes that a medical opinion may not be 
discounted solely because the examiner did not review the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

Following review of the pertinent medical evidence in this 
appeal, the Board has assigned little probative weight to the 
May 2005 letter from the private physician.  In this letter, 
the physician writes that on Memorial day he decided to write 
the letter in support of the Veteran's claim for service 
connection for Parkinson's disease, "possibly related to any 
of the above referenced brain involvement [including multiple 
head traumas and exposure to certain agents]."  The only 
opinion offered by this letter is that it is possible that 
there is a relationship; hence, these statements are 
speculative at best.  Service connection may not be granted 
on the basis of mere speculation.  See 38 C.F.R. § 3.102 and 
Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  Moreover, to 
whatever extent the physician has been more definitive in his 
assertion, he stopped short of actually stating that the 
Veteran's Parkinson's disease was caused by events during his 
service.  

By contrast, the VA contract examiner appears to acknowledge 
the possibility of a relationship, but clearly reaches an 
opposing ultimate conclusion-that the Veteran's Parkinson's 
disease is not related to events during his service   The 
Board has accorded more probative weight to the opinion of 
the VA contract examiner.  This opinion was offered after a 
review of the record and examination of the Veteran, and the 
examiner noted the relevant history of the Veteran.  In the 
report, the examiner recognizes that recurrent head trauma 
and toxins can cause "Parkinson's", but still opines that 
this is not the case here.  The examiner provides a rationale 
for this opinion, stating that Parkinson's caused by 
recurrent head trauma and toxins is very rare, citing a 
medical article for this proposition.  

The Board points out that, while the private physician 
authored the February 2006 letter stated that it is possible 
that the Veteran's Parkinson's disease is directly related to 
trauma incurred during military service, the letter, as a 
whole, appears not to support the Veteran's claim. 

Initially, the Board notes that the statement about a 
"possible" link between the Veteran's Parkinson's disease 
and his service is again speculative and the statements in 
that regard are afforded little probative weight.  Moreover, 
in the February In the physician's letter, he indicates that 
parkinsonism caused by trauma usually has its onset very 
shortly after the trauma.  In this case, Parkinson's disease 
was not diagnosed until decades after the Veteran's service.  
The physician does note that there are cases where there is 
significant delay between trauma and a diagnosis of 
Parkinson's disease (he indicates "several years").  These 
cases are apparently associated with the "punch drunk 
syndrome" referred to by the physician and the medical 
article he submitted.  However, the physician states that the 
Veteran's trauma does not appear to be as great as the trauma 
associated with punch drunk syndrome.  While the physician 
points out that the full extent of the Veteran's in-service 
injuries are not dictated in treatment reports, he also 
states that by the Veteran's reports the head traumas were 
relatively minor.  Essentially, the physician is stating that 
the Veteran's case does not look like a case similar to punch 
drunk syndrome.  

For these reasons, the Board finds that the VA contract 
examiner's report, which reflects a conclusion that the 
Veteran's Parkinson's disease is not related to his service, 
is the February 2006 statement of the private physician.  
Interestingly, the physician who authored the February 2006 
letter, while stating there is a possibility of a link 
between the Veteran's Parkinson's disease and his service, 
tends to support the VA contract examiner's opinion in 
indicating that the Veteran's case does not look like a case 
of punch drunk syndrome.   

Further, as regards the medical article submitted with the 
February 2006 statement of the private physician, the Board 
notes that the Veteran has been diagnosed with Parkinson's 
disease, as opposed to Parkinson's syndrome.  The medical 
article submitted with the indicates that Parkinson's 
syndrome can occur rarely as a result of cumulative head 
trauma, but that Parkinson's syndrome differs from 
Parkinson's disease, and that it remains unclear whether head 
trauma may be an etiological factor in the development of 
Parkinson's disease.  In any event, the article is not 
specific to this Veteran or his disease.  Hence, the medical 
article does not support the Veteran's claim.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of whether there 
exists a relationship between the Parkinson's disease for 
which service connection is sought and service.  However, 
matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for Parkinson's disease must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Parkinson's disease is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


